Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the display device is surrounded by” the first through fourth antennas. It is not clear whether this requires each of the antennas to surround the display device or whether the display device is surrounded by a combination of the antennas.
Claim 13 recites that “the display device is surrounded by” the first through eighth antennas. It is not clear whether this requires each of the antennas to surround the display device or whether the display device is surrounded by a combination of the antennas.
The remaining claims are rejected due to their dependence upon claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0182190 (“Yui” or “Y”).
Regarding claim 1, Y teaches a communication device, comprising: a display device (that of 204 of FIG. 6); a first antenna element (203 on the right): a second antenna element (203 on the bottom): a third antenna element (203 on the left), and a fourth antenna element (203 on top), wherein the display device is surrounded by the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element (as shown): wherein any adjacent two of the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element have different polarization directions (as shown; inverted-L antennas are polarized in the direction of their radiators).
Regarding claim 2, Y teaches that a combination of the first antenna clement, the second antenna element, the third antenna element, and the fourth antenna element substantially has a first closed-loop shape (as shown, the 203s would form a closed loop).
Regarding claim 3, Y teaches a housing (that of 201), wherein the display device is embedded in the housing (as shown).
Regarding claim 4, Y fails to teach that the housing is made of a nonconductive material. However, nonconductive housings were old and well-known. Thus, it would 
Regarding claim 5, Y teaches that the first antenna element, the second antenna element, the third antenna element, and the fourth antenna element adhere to the housing (the antennas are shown connected (or adhered) to the housing).
Regarding claim 6, Y teaches that the first antenna element is adjacent to a right side of the housing, the second antenna element is adjacent to a bottom side of housing, the third antenna element is adjacent to a left side of the housing, and the fourth antenna element is adjacent to a top side of the housing (as identified in regard to claim 1).
Regarding claim 7, Y teaches that the first antenna element, the second antenna element, the third antenna element, and the fourth antenna clement are linearly-polarized (inverted-L antenna are linearly polarized).
Regarding claim 8, Y teaches that a first polarization direction of the first antenna element is substantially z (take z to be in the direction of the radiator of 203 on the right), a second polarization direction of the second antenna element is substantially y (take y to be in the direction of the radiator on the bottom), a third polarization direction of the third antenna clement is substantially –z (the radiator on the left points opposite to the radiator on the right), and a fourth polarization direction of the fourth antenna element is substantially –y (the radiator on the top points opposite to the radiator on the bottom).
Regarding claim 9, Y teaches that the first antenna element and the third antenna element are linearly-polarized (they are inverted-L antennas). 

Nevertheless, circularly-polarized antennas were old and well-known. Therefore, it would have been obvious to replace the bottom and top antennas with right and left handed circularly polarized antennas, respectively. The motivation would have been to provide for reception and transmission of polarized signals, thereby allowing for communication with similarly polarized antennas (polarization diversity).
Regarding claim 10, the modified device of claim 9 would be such that a first polarization direction of the first antenna element is substantially a, a second polarization direction of the second antenna element is substantially RHCP, a third polarization direction of the third antenna element is substantially -z, and a fourth polarization direction of the fourth antenna element is substantially LHCP.
Regarding claim 11, Y teaches that the second antenna element and the fourth antenna element are linearly-polarized (top and bottom are inverted-L antennas).
However, Y fails to teach that the first antenna element and the third antenna element are circularly-polarized.
Nevertheless, circularly-polarized antennas were old and well-known. Therefore, it would have been obvious to replace the right and left antennas with right and left handed circularly polarized antennas, respectively. The motivation would have been to provide for reception and transmission of polarized signals, thereby allowing for communication with similarly polarized antennas (polarization diversity).
Regarding claim 12, the modified device discussed in regard to claim 11 would be such that a first polarization direction of the first antennae element is substantially RHCP, a second polarization direction of the second antenna element is substantially y, a third polarization direction of the third antenna element is substantially LHCP, and a fourth polarization direction of the fourth antenna element is substantially -y.

Allowable Subject Matter
Claims 13-21 allowed over the prior art (assuming that the above 112 rejection is satisfactorily overcome).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845